Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 This certification is provided pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1350, and accompanies the annual report on Form 10-K for the year ended December 31, 2012 (the "Form 10-K") of Community Shores Bank Corporation (the "Issuer"). I, Heather D. Brolick, President and Chief Executive Officer of the Issuer, certify that: (i) the Form 10-K fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)); and (ii) to my knowledge, the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Issuer as of and for the period covered by the report. Dated: March 27, 2013 Heather D. Brolick President and Chief Executive Officer
